Citation Nr: 1107801	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for neck pain.

3.  Entitlement to service connection for a right foot disability 
(claimed as a right foot injury).

4.  Entitlement to service connection for an upper back 
condition.

5.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint and disc disease of the lumbar spine.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee. In a September 2007 
rating decision the RO granted the Veteran's claim for service 
connection of degenerative joint disease and degenerative disc 
disease of the lumbar spine (also claimed as a low back injury) 
with a 20 percent disability evaluation.  In a February 2009 
rating decision the RO denied the Veteran's claims for service 
connection of bilateral hearing loss, neck pain, a right foot 
injury, an upper back condition and a TDIU.  

In March 2010 the Veteran was provided a Travel Board hearing.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  

The issues of entitlement to service connection for a right foot 
disability (claimed as a right foot injury), neck pain, 
entitlement to an initial evaluation in excess of 20 percent for 
degenerative joint and disc disease of the lumbar spine and 
entitlement to a TDIU being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for tinnitus has 
been raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is REFERRED to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence 
that the Veteran incurred bilateral hearing loss in service, that 
bilateral hearing loss is attributable to service, or that 
bilateral hearing loss manifested to a compensable degree within 
the first post service year.

2.  It has not been shown by competent and probative evidence 
that the Veteran has an upper back condition, exclusive of 
disabilities of the lumbar and cervical spine.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Service connection for an upper back condition is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in August 2008 and January 2009.  

VA has obtained the Veteran's service treatment records, VA 
records and Social Security Administration (SSA) records, and 
assisted the Veteran in obtaining evidence.  He was afforded 
auidiologic and spine examinations and VA obtained a medical 
opinion on the issue of service connection of bilateral hearing 
loss.  VA need not obtain an opinion with respect to the claim 
for service connection of an upper back condition as there is 
adequate evidence to decide this claim, i.e. the medical evidence 
of record that demonstrates no current disability.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

In this regard, the Board notes that in the remand section below 
the Board is directing that the Veteran's up-to-date VA medical 
records be obtained and associated with the claims file as he has 
indicated further treatment at a VA facility for his lumbar spine 
and neck.  As the record does not indicate that any of these 
records are relevant to the claims for service connection of 
bilateral hearing loss and an upper back condition, no 
development is necessary in this regard.  See 38 C.F.R. 
§ 3.159(c)(2).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the service connection 
issues addressed in this decision has been met.  38 C.F.R. § 
3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds for 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 
1988).  Even if a Veteran does not have a hearing loss disability 
for VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 158.  
The threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

In addition, the law provides that, where a veteran served ninety 
days or more of active military service and hearing loss (other 
organic diseases of the nervous system) becomes manifest to a 
degree of 10 percent within one year from of separation from 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss in 
service.  In particular he asserts that during service he was 
exposed to loud noise from aircraft when he worked on the flight 
line.  His DD Form 214 shows that his Military Occupational 
Specialty (MOS) was Materiel Facilities Specialist.  He served in 
the U.S. Air Force.

A review of the Veteran's service treatment records discloses no 
complaints or diagnosis of hearing loss.  Upon entrance 
examination in November 1970, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
10
LEFT
5
5
5
N/A
5

Upon discharge examination in March 1974, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
10
20
LEFT
10
10
5
5
15
25

General clinical examination of the ears was normal at this time.  
See March 1974 report of examination.  Also, at this time, the 
Veteran denied any ear trouble or hearing loss.  See separation 
report of medical history.  

Following the Veteran's separation examination, the earliest 
evidence pertaining to the Veteran's auditory acuity is dated in 
May 1978 and appears in private medical records.  At this time, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
6000
8000
RIGHT
10
20
15
5
10
20
N/A
LEFT
15
10
10
15
15
40
N/A

These records contain several audiograms dated thereafter.  In 
April 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
8000
RIGHT
10
20
15
10
15
30
20
LEFT
15
20
15
15
20
40
30

In December 1990, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
8000
RIGHT
20
10
20
15
15
20
15
LEFT
35
15
25
30
25
40
35

In December 1980, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
8000
RIGHT
20
10
20
15
15
20
15
LEFT
35
15
25
30
25
40
35



In March 1990, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
8000
RIGHT
20
25
20
15
25
20
25
LEFT
15
20
20
15
25
35
50

These records also contain a form opinion from an audiologist 
dated in December 2008.  This opinion notes a present diagnosis 
of bilateral sensorineural hearing loss and an "x" is marked 
next to "at least as likely as not related to an injury, disease 
or event occurring during the [V]eteran's military service."  
This form contains no rationale and does not indicate that the 
Veteran's claims file, including his service treatment records, 
was reviewed.  

In a March 2009 statement the Veteran offered reasons for his 
disagreement with the denial of service connection for bilateral 
hearing loss.  He related that "hearing loss is a condition that 
happen[s] over a long time period" and that one was exposed at a 
young age "the damage is done and gets worse over time" and 
"that is what occurred with [him]."  

In August 2009 the Veteran was provided a VA audiologic 
examination.  The report of this examination notes that the 
claims file was reviewed in conjunction therewith and notes the 
Veteran's in-service audiograms, as well as those noted above.  
On audiological testing at this time pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
45
45
LEFT
50
55
55
55
55

Pure tone averages were 55 for the right ear and 45 for the left 
ear.  Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and 76 percent in the left ear.  These 
audiometrics meet VA's requirements for considering impaired 
hearing a disability.  See 38 C.F.R. § 3.385.  Mild to moderate 
sensorineural hearing loss of the right ear and moderate to 
moderately severe sensorineural hearing loss of the left ear were 
assessed at this time.

Based upon a review of the claims file, the examiner concluded 
that the Veteran's bilateral hearing loss was less likely as not 
caused by or a result of military noise exposure.  The examiner 
noted that the Veteran's current hearing status appeared to be a 
flat moderate hearing loss, but noted that the reliability of the 
results was fair as the Veteran's tinnitus was interfering with 
his ability to detect the tones.  The examiner noted that if the 
current results were true, the configuration of the Veteran's 
hearing loss was not consistent with noise exposure.  The 
examiner also noted that the Veteran had significant evidence for 
post-service occupational noise exposure.  In this regard, it was 
noted that the aforementioned OSHA audiograms showed significant 
threshold shifts and that no hearing loss was shown in 1990 for 
the right ear.  The examiner noted that the Veteran entered and 
exited the Air Force with normal hearing and that the Veteran 
reported that he began noticing hearing loss while he was in the 
service.  The examiner reasoned that it was possible that the 
Veteran suffered subclinical damage from military noise exposure 
that could have caused his tinnitus; however, there was no 
evidence to support such a claim, other than the Veteran's 
report.  The examiner concluded and stated that it was their 
opinion that despite the lack of reliability in the pure tone 
threshold results, the Veteran's current hearing loss was less 
likely as not (less than a 50/50 probability) caused by or a 
result of military service.  

As noted above, the Veteran was provided a Board hearing in March 
2010.  At this time, his representative contended that service 
connection was warranted for bilateral hearing loss due to a 1977 
audiogram, as well as the December 2008 form opinion.  The 
Veteran offered testimony regarding the circumstances of his 
service, particularly that he worked in a receiving section and 
worked no more than 25 feet from the flight line without hearing 
protection.  He also testified that he never sought treatment for 
hearing loss in service.  

Initially, the Board notes that the presumptive service 
connection regulations do not result in a favorable outcome.  
There is no clinical or otherwise competent evidence indicating 
that the Veteran's claimed bilateral hearing loss manifested to a 
compensable degree within the first post-service year.  38 C.F.R. 
§§ 3.307, 3.309.  No audiograms appear until well after this 
period.

Although the circumstances of the Veteran's service suggest noise 
exposure, the Board finds that the Veteran's statements regarding 
noticing hearing loss in service lack credibility, despite the 
fact that he is competent to relate such an observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  The 
Board can weigh the absence of contemporaneous medical evidence 
against the lay evidence of record.  Under the correct 
interpretation of the relevant statutory and regulatory 
provisions, however, the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 
3d 1331, 1337 (2006).  In this regard, the service treatment 
records contradict the Veteran's assertion of experiencing 
hearing loss during service.  It is salient to the Board that not 
only do the service treatment records show no diagnosis of 
hearing loss, but they also demonstrate that the Veteran 
explicitly denied any ear trouble or hearing loss at discharge, 
in direct contradiction to his current assertions.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  Accordingly, as the Veteran's 
claim of noticing hearing loss in service is clearly contradicted 
by the service treatment records, his statements lack credibility 
and carry no weight.  The Board has the responsibility to assess 
the credibility and weight to be given to the competent evidence 
of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Similarly, the Veteran's contention that "hearing loss is a 
condition that happen[s] over a long time period" and that when 
one was exposed at a young age "the damage is done and gets 
worse over time" and "that is what occurred with [him]" 
carries no weight.  The Veteran is simply not competent, as a lay 
person, to opine on the etiology of hearing loss that was 
diagnosed several years after service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Accordingly, 
this contention is of no probative value.

As the Veteran's lay statements lack any probative value, 
resolution of this claim depends on the relative weight to be 
assigned to the December 2008 private opinion and the August 2009 
VA opinion.  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  The Board finds the opinion of the VA examiner to be 
far more probative.  The December 2008 opinion is lacking in that 
it does not address the Veteran's entire history, particularly 
the Veteran's service treatment records, as well as the post-
service audiograms.  It is obviously not based upon a review of 
the pertinent medical evidence.  Moreover, a medical opinion 
premised upon an unsubstantiated account, such as that provided 
by the Veteran in this case, is of no probative value.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that 
the Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate or 
that are contradicted by other facts of record); see also Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only if 
the Board rejects the statements of the veteran).  In contrast, 
the VA examiner's opinion was very thorough, included an 
extensive review of the service treatment records and claims 
folder and specifically addressed the multiple risk factors 
pertinent to etiology, i.e. the Veteran's in-service and post-
service history.  Accordingly, the Board favors the opinion of 
the VA examiner and the claim must be denied.  Gilbert, supra.

Lastly, the Board notes that is not denying the claim on the lack 
of audiometrics meeting VA's standards under 38 C.F.R. § 3.385 in 
service.  Rather, the Board's decision is based primarily on the 
medical opinions and lay statements of record.  See Hensley, 
supra. 


Upper Back

A review of the Veteran's service treatment records discloses no 
complaints or diagnosis with respect to the upper back, in this 
case construed as the thoracic spine.  The service treatment 
records do, however, disclose complaints and diagnoses regarding 
the lumbar spine; however, this is not the subject of the current 
claim.  

Upon discharge examination in March 1974 the Veteran's spine was 
normal upon examination.  See separation report of examination.  
At this time he denied having had recurrent back pain.  See March 
1974 report of medical history.  

Of record is a February 2007 report of CT scan of the lumbar 
spine.  This report notes that the T12-L1 disc level was normal.  
It references no diagnosis with respect to the thoracic spine, 
but rather the lumbar spine and the L5-S1 spinal segment.  

Of record is a form opinion from Dr. K.S. dated in March 2007.  
This opinion notes a present diagnosis of "lumbar HNP 
[(herniated nucleus pulposis)] L3/4, recurrent" and an "x" is 
marked next to "possibly related to an injury, disease or event 
occurring during the [V]eteran's military service."  

In a May 2007 statement the Veteran related a history of injury 
in service, particularly when he fell from a truck.  He also 
stated therein that he had "suffered from low back pain and 
aches ever since [he] was injured."  

Of record is a late-May 2007 private medical record documenting a 
complaint of pain in the back and shoulder girdle area, that had 
persisted since December 2006.  Persisting pain in the upper back 
and shoulder girdle area was assessed at this time.  

In August 2007 the Veteran was afforded a VA examination of the 
spine.  The report of this examination notes limitation of motion 
in the thoracolumbar spine, as well as complaints of pain.  
However, it contains no diagnosis of any disorder of the thoracic 
spine.  

Of record is a November 2007 statement from the Veteran.  In this 
statement he relates that he has suffered with "back pain lower 
[and] upper ... since [his] injury in 1971."  

In a July 2008 statement the Veteran related that when he first 
filed his claim for low back pain, that he did not know that he 
had to claim "the whole back."  He related that his in-service 
injury involved the "whole back" and was a "whole back 
injury."  In other statements he reiterated this contention. 

In October 2008 the Veteran was again afforded a VA examination 
of the spine.  The examiner noted that the Veteran's records, 
including his service treatment records, had been reviewed and 
noted that the Veteran was then in receipt of service-connected 
compensation for a low back condition and that he was claiming 
service connection for an upper back (spine) condition.  
Examination at this time resulted in an opinion that a "thoracic 
spinal condition [was] not cause by or a result of military 
service," particularly because X-rays and examination were 
negative and there was no thoracic condition present on 
examination.  (In August 2009 the Veteran was once again examined 
for purposes of an addendum to this report; however, the addendum 
only pertains to the lumbar spine.) 

In a March 2009 statement the Veteran offered reasons for his 
disagreement with the denials of service connection for an upper 
back disability.  He related that an MRI showed that "this 
condition could have been caused" by his fall in 1971.

The Board notes that the Veteran has been assessed as having 
disabilities of the lumbar and cervical spine.  Nevertheless, he 
has not been assessed as having a disability of the thoracic 
spine, i.e. upper back.  Indeed, upon recent VA examination X-
rays showed no pathology in this spinal segment.  "In the 
absence of proof of a present disability, there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Board notes the aforementioned complaint of pain in the upper 
back and shoulder girdle area; however, pain alone, without a 
diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Accordingly, as the Veteran does not have an upper back (thoracic 
spine) disability, the claim must be denied.  Gilbert, supra. 

Along these lines, the Board notes the Veteran's implication that 
the positive medical opinions contemplate the upper back.  
However, upon review it is clear that these opinions address only 
the lumbar spine.  Moreover, the Veteran is simply not competent 
to interpret a medical opinion offered by a professional.  
Jandreau¸supra.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992)

Lastly, the Board notes that the Veteran is contesting the 
adequacy of the October 2008 VA examination as it was conducted 
by a certified physician's assistant (PA-C).  Nothing suggests 
that the PA-C that concluded the Veteran's examination was not 
competent to perform the required examination and testing.  There 
is no reason for deeming the examination to be inadequate.  
Indeed, medical evidence is not limited to that which is provided 
by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  
Moreover, the Board notes that a close inspection of the 
examination report documents that it was reviewed and signed by a 
medical doctor.  It is thus entitled to significant probative 
value.  Besides the Veteran's lay assertions, there appears no 
competent indication that the VA examiner was not competent or 
that the examiner demonstrated any bias against the Veteran.  
Such a challenge requires more than lay assertions, such as have 
been made in this case.  Espiritu, supra.; Jandreau, supra. 


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for an upper back condition is 
denied.




REMAND

Degenerative Joint and Disc Disease of The Lumbar Spine and a 
Neck Disability

In August 2009 the Veteran was last afforded a VA examination of 
the spine.  With respect to the Veteran's cervical spine (neck) 
this examination resulted in assessment of a cervical spine 
disability.  The examiner was asked to address the etiology 
thereof, but failed to do so.  The Veteran has stated that he 
injured his neck in service, particularly during the incident 
that led to service connection of his lumbar spine disability and 
that he has had neck pain ever since.  This at least suggests 
that he may have incurred a cervical spine (neck) disability in 
service.  McLendon, supra.  VA's duty to assist includes 
providing an adequate examination when such an examination is 
indicated. Stefl, supra.  Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr, supra.  An examination is adequate 
if it "takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one."  Barr, 21 Vet. App. at 311.  An 
examination must be based upon consideration of the Veteran's 
prior medical history and examinations.  Stefl, 21 Vet. App. at 
123.  Accordingly, this issue must be remanded to obtain an 
etiologic opinion.  

At his Board hearing, the Veteran indicated that his low back 
condition had worsened in severity since his August 2009 VA 
examination.  In particular he related that he had had surgery on 
his low back in November 2009.  When it is indicated that the 
severity of a service-connected disability has increased since 
the most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).  Because the record indicates that the severity of 
the symptomatology associated with the Veteran's lumbar spine 
disability may have increased in severity, remand for a VA 
examination is necessary.

In addition to having indicated that he had surgery on his low 
back in November 2009, the Veteran has indicated that he had 
surgery on his neck in January of 2010.  See Board hearing 
transcript at pg. 16.  He appears to only receive treatment 
through VA.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
these records. 38 C.F.R. § 3.159(c) (2010).

Right Foot Injury

Of record is a December 1970 service treatment record documenting 
a complaint of right "foot sore on bottom."  "Traumatized area 
from marching" was assessed at this time and the Veteran was 
prescribed a pad for the bottom of this foot.  

In April 2008 the Veteran received a VA podiatry consultation.  
At this time, the Veteran complained of pain to the posterior 
heels of both feet.  X-rays noted posterior heel spurs, which 
were assessed at this time.  The Veteran was prescribed custom 
orthotics.  Subsequent records document such a diagnosis, but do 
not relate this condition to service.

Of record is a November 2008 statement from the Veteran in 
regards to his right foot.  In this statement he relates that he 
is claiming that his service-connected injury to his right foot 
caused his right foot to get worse over the years.  He attached 
the aforementioned December 1970 service treatment along with 
this statement, indicating this is the injury to which he refers. 

In a March 2009 statement the Veteran offered reasons for his 
disagreement with the denials of service connection for a right 
foot injury.  In this statement he relates that his military 
records show that he was injured and that it had "been an 
ongoing thing with the pain" in his foot.  He noted that he had 
seen other doctors over the years, but that due to the passage of 
time their records had been purged.  

Because the service treatment records document a complaint of 
pain in the bottom of the right foot congruent with the Veteran's 
current complaints, and he has indicated continuing 
symptomatology in this regard, the Board finds that a VA 
examination is necessary to decide this claim.  The low threshold 
of a suggestion of a nexus between service and a right foot 
disorder has been met.  McLendon, supra.

The Veteran's claim for a TDIU is inextricably intertwined with 
the claim of entitlement to an increased evaluation for 
degenerative joint and disc disease of the lumbar spine, because 
an increase in the evaluation of this disability could lead to an 
award of TDIU.  See 38 C.F.R. § 4.16.  Therefore, a decision on 
the claim for entitlement to a TDIU, will be deferred pending 
action on the claim for an increased evaluation of for 
degenerative joint and disc disease of the lumbar spine.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records 
not currently associated with the claims file 
and associate them therewith, particularly 
those related to treatment of the lumbar and 
cervical spine.

Perform any and all follow-up as necessary, 
and document negative results.

2.  After the development specified in 
paragraph 1 has been completed to the extent 
possible, schedule the Veteran for an 
appropriate VA examination to address the 
etiology of his heel spur of the right foot 
(right foot injury).  The examiner should 
obtain a complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his service treatment 
records, lay assertions, and the pertinent 
medical evidence.  The claims folder must be 
made available for review in conjunction with 
the opinion.

Based on the examination and review of the 
record, the examiner is asked to provide an 
opinion as to whether or not heel spur of the 
right foot (right foot injury) is at least 
as likely as not (i.e. a 50 percent 
probability or greater) attributable to the 
Veteran's service, particularly the 
documented complaint of right foot pain.

Any evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

3.  After the development directed in 
paragraph 1 has been completed to the extent 
possible, schedule the Veteran for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected low back disability, as 
well as the etiology of his yet to be 
service-connected cervical spine (neck) 
disability.  Any tests deemed necessary 
should be conducted, and all clinical 
findings should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction with 
the examination.

The examination report should specifically 
state the degree of disability present in the 
Veteran's low back and his current range of 
motion in this spinal segment, as well as 
identify any objective evidence of pain.  Any 
neurological abnormalities resulting from the 
service-connected low back disability, i.e. 
numbness, etc., should be discussed.  The 
clinician should also discuss how the 
Veteran's disability impacts his daily 
activities of living.  The examiner should 
also provide an opinion as to whether the 
Veteran's service-connected low back 
disability alone renders him unable to obtain 
or retain gainful employment.  The extent of 
any weakened movement and excess fatigability 
on use should be described.  To the extent 
possible, the functional impairment due to 
weakened movement and excess fatigability on 
use should be assessed in terms of additional 
degrees of limitation of motion.  Range of 
motion studies should be conducted using a 
goniometer and the use thereof should be 
noted in the examination report.

With respect to the cervical spine (neck) 
disability, the examiner is asked to comment 
on whether this disability is at least as 
likely as not (50 percent or better 
probability) attributable to service, 
particularly the Veteran's reported in-
service fall.  

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.  

4.  The Veteran must be advised of the 
importance of reporting to the scheduled VA 
examinations and of the possible adverse 
consequences, to include the denial of his 
claims, of failing to so report.  See 
38 C.F.R. § 3.655 (2010).

5.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


